Case 2:19-cr-00642-VAP Document 251 Filed 11/13/20 Page 1 of 2 Page ID #:4342




  1                                                                           FILED
                                                                     CLERK, U.S. DISTRICT COURT

  2
                                                                       NOV. 13, 2020
  3
  4                                                               CENTRAL DISTRICT OF CALIFORNIA
                                                                               CC
                                                                    BY: ___________________ DEPUTY

  5
  6
  7
  8
  9                            UNITED STATES DISTRICT COURT
 10                        CENTRAL DISTRICT OF CALIFORNIA
 11
 12 UNITED STATES OF AMERICA,                     Case No. LACR19-00642-VAP
                                                  Case No. LACR20-00155-VAP
 13               Plaintiff,
 14        vs.                                    ORDER ON DEFENDANT’S
                                                  EX PARTE APPLICATION
 15 IMAAD SHAH ZUBERI,                            FOR ORDER SEALING
                                                  DOCUMENTS
 16               Defendant.
                                                  [UNDER SEAL]
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                              Case No. LACR19-00642-VAP; LACR-20-00155-VAP
      ORDER ON DEFENDANT’S EX PARTE APPLICATION FOR ORDER SEALING DOCUMENTS
Case 2:19-cr-00642-VAP Document 251 Filed 11/13/20 Page 2 of 2 Page ID #:4343




  1         For the reasons stated in Defendant Imaad Shah Zuberi’s Ex Parte Application
  2 for Order Sealing Documents, it is hereby ordered that:
  3         (1) Under Seal Filing (Defendant’s Sentencing Position Re 3553(a) Factors);
  4         (2) Under Seal Filing (Declaration of Ivy A. Wang; Exhibits);
  5         (3) Defendant’s Unopposed Ex Parte Application for Leave to File Oversized
  6         Brief;
  7         (4) [Proposed] Order Granting Defendant’s Unopposed Ex Parte Application
  8         for Leave to File Oversized Brief
  9         (5) Defendant’s Ex Parte Application for Order Sealing Documents; and
 10         (6) this [Proposed] Order on Defendant’s Ex Parte Application for Order
 11         Sealing Documents
 12 shall be filed under seal until further order of this Court.
 13
 14   Dated: November 13, 2020
 15                                              HONO
                                                 HONORABLE
                                                     ORABLE VIRGINIA A. PHILLIPS
                                                                        PHILL
                                                                            LIPS
                                                 UNITED STATES DISTRICT JUDGE
                                                                        JUDGGE
 16
 17
 18
      IN CASE OF DENIAL:
 19
            Defendant Imaad Shah Zuberi’s Ex Parte Application for Order Sealing
 20
      Documents is DENIED. The Application and all under seal submissions shall not be
 21
      filed publicly, but shall be returned to Defendant Zuberi.
 22
 23
      Dated:
 24
                                                 HONORABLE VIRGINIA A. PHILLIPS
 25                                              UNITED STATES DISTRICT JUDGE
 26
 27
 28
                                                  Case No. LACR19-00642-VAP; LACR-20-00155-VAP
       ORDER ON DEFENDANT’S EX PARTE APPLICATION FOR ORDER SEALING DOCUMENTS
